Citation Nr: 0927551	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  03-03 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for left fourth hammertoe 
with corns on both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1983 to 
September 1992 with additional active duty for training in 
the US. Army Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Veteran requested a Board hearing sitting at the RO, but 
withdrew his request in writing in November 2006. 
 
Appeals of decisions regarding entitlement to service 
connection for sleep apnea and a bilateral knee disorder, and 
claims for increased ratings for residuals of surgery for a 
right Achilles tendon rupture and residuals of frostbite of 
both feet have not been certified to the Board, remain under 
development, and will be the subject of a separate decision. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his 
left fourth mallet toe deformity with callus, status post 
distal interphalangeal joint arthroplasty and exosectomy has 
its onset during the period of active duty for training in 
June 2003.

2.  Corns on the right foot are not shown to presently exist.


CONCLUSIONS OF LAW

1.  Left fourth mallet toe deformity with callus, status post 
distal interphalangeal joint arthroplasty and exosectomy was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2008).

2.  Corns on the right foot were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
left fourth mallet toe deformity with callus, status post 
distal interphalangeal joint arthroplasty and exosectomy, 
which represents a complete grant of the benefit sought on 
appeal.  Thus, no discussion of VA's duty to notify and 
assist is necessary.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The term "active service" includes active duty; any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty, or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.

The Veteran served in the U.S. Army with duties in 
administration and equipment repair.  Reserve service 
personnel records showed that he was on active duty for 
training for a twelve day period in June 2003 and assigned to 
a transportation unit. He contends that the injury to his 
left fourth toe and corns occurred while he was on active 
duty for training and was caused by wearing combat boots.  

Service treatment records for the Veteran's period of active 
service from 1983 to 1992 are silent for any foot deformities 
or traumatic injuries.  Post-service VA examination in 
October 1992, conducted in conjunction with the Veteran's 
claim relating to frostbite residuals of both feet, did not 
note any deformities, corns or calluses of his feet.  An 
April 2003 military physical examination also failed to note 
any deformity of the feet except for a scar on the right 
foot.  

The Veteran entered into active duty for training on June 16, 
2003.  On the eighth day, he sought treatment for a corn on 
left toe complaining that it hurt after long standing.  The 
examiner noted a corn on the right fifth toe, provided a pad, 
and authorized no wearing of boots for five days.  A Line of 
Duty determination showed that the Veteran's "injury" was a 
corn on a toe as a result of wearing combat boots.  

On July 14, 2003, approximately two weeks after his period of 
active for training ended, the Veteran sought treatment with 
a private podiatrist again complaining of a painful corn on 
his left fourth toe for three weeks.  He related that the 
pain started after wearing military boots for two weeks of 
training and again over the previous weekend.  The Veteran 
reported that he had not had any previous trouble with the 
toe and that the pad supplied by the military clinic did not 
help.  The podiatrist noted the Veteran had a callus 
overlying the dorsal lateral aspect of the distal 
interphalangeal joint of the left fourth toe.  X-rays 
revealed a mild hammertoe deformity of the left fourth toe.  
His assessment was hammertoe deformity of the left fourth 
toe.  He performed a debridement of the callus and provided a 
pad.  The Veteran was seen again in October 2003, when he 
complain of continued pain.  The podiatrist reviewed the X-
rays and modified the diagnosis to mallet toe deformity.  The 
Veteran underwent a distal interphalangeal joint 
arthroplasty.  Subsequent treatment notes indicate the 
Veteran was healing satisfactorily with reduction of 
deformity.  Additional records from the private podiatrist 
showed that the Veteran underwent an exosectomy of the same 
toe in July 2005 and a condylectomy in August 2005.  

In June 2008, the Veteran underwent a VA examination.  The 
examiner did not note a review of the claims file but 
accurately summarized the history of the Veteran's foot 
symptoms and treatment except for the exact month of the 
second surgery.  The Veteran reported that he developed a 
corn on his left fourth toe from wearing combat boots and 
denied any injury to the fourth toe.  He reported that 
initial shaving of the corn was not successful because of the 
underlying bony abnormality.  However, he reported that the 
surgery was successful, the toe was healed, and he was under 
no further treatment.  As for current residuals, he referred 
experiencing numbness of the left fourth toe during cold 
weather.  On examination, there was equal plantar and 
dorsiflexion of the feet and toes with no painful motion, 
edema, weakness, tenderness, or instability.  There was no 
abnormal weight bearing, pes planus or cavus, and no toe 
deformity.  The assessment was left fourth distal 
interphalangeal mallet toe (claimed as hammertoe, preexisted 
military service, status post arthroplasty, healed without 
objective residuals; and callous left fourth dorsal toe 
(claimed as corn) caused by or related to mallet toe 
deformity, resolved.  The examiner stated that mallet toe is 
an underlying bony abnormality that occurs as a result of 
trauma and that the prominence created by the abnormality 
formed a callus over time as a result of footwear.  Once the 
abnormality was repaired, the callus resolved.  The examiner 
noted that she could not predict the date of occurrence of 
the mallet toe but it "clearly pre-existing active duty 
time."  It is not clear, however, to which period of active 
duty she is referring to.  

After considering all this evidence, the Board finds that it 
raises a reasonable doubt that the Veteran's mallet deformity 
of the left fourth toe with callus had its onset during the 
period of active duty for training in June 2003.  Although 
the VA examiner opined that the Veteran's mallet deformity of 
the left fourth toe preexisted military service, she failed 
to identify what period of service she was talking about.  
The probative value of her opinion is also reduced by the 
fact that she did not cite to any objective evidence in 
support of her claim.  Contrary to her opinion, the medical 
evidence does not show that the Veteran ever complained of 
problems with his left fourth toe or corns or that 
objectively he had a hammertoe or mallet deformity of the 
left fourth toe prior to his June 2003 active duty for 
training despite multiple examinations both in and out of 
service relating to the Veteran's feet.  Although the Veteran 
is not entitled to the presumption of soundness for this 
period of service, the lack of medical findings of any 
deformity of the left fourth toe during these multiple 
examinations raises a reasonable possibility that the 
Veteran's left fourth toe deformity did not pre-exist his 
period of active duty for training in June 2003.  

Furthermore, the Board finds that the record raises a 
reasonable doubt as to onset in service and chronicity 
thereafter.  The Veteran first complained of problems with 
his left fourth toe eight days after entering into active 
duty for training in June 2003.  He again sought treatment 
with a private podiatrist approximately two weeks after the 
end of this period of training with the same complaints, and 
subsequent treatment records show continued treatment through 
2005.  The Board acknowledges that the in-service treatment 
note from June 24, 2003, indicates the Veteran had a corn on 
his right fifth toe rather than on his left fourth toe, this 
is merely evidence against the claim to be weighed along with 
the remainder of the evidence.  In weighing this evidence, 
the Board finds that the Veteran's complaints in service 
shortly followed by subsequent treatment for the same 
complaints is sufficient to bring into question chronicity of 
the Veteran's left fourth toe deformity and corn.  

Thus, the Board finds that the evidence is in equipoise.  The 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As for the Veteran's corns on both feet, the Board finds that 
the evidence does not support a finding that the Veteran has 
corns on the right foot.  Except for the in-service treatment 
note, all medical evidence shows that the Veteran only had a 
corn or callus on the left fourth toe as a result of the 
mallet toe deformity.   Thus service connection is not 
warranted for a corn or callus on the right foot.

Resolving all reasonable doubt in the Veteran's favor, 
therefore, the Board finds that service connection is 
warranted for left fourth mallet toe deformity with callus, 
status post distal interphalangeal joint arthroplasty and 
exosectomy.  Thus, the Veteran's claim is granted to this 
extent only.


ORDER

Entitlement to service connection for left fourth mallet toe 
deformity with callus, status post distal interphalangeal 
joint arthroplasty and exosectomy is granted.

Entitlement to service connection for corns on right foot is 
denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


